Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
According to the 16 July 2021 Telephone Restriction and Election Summary, the Applicant made election on Group I, claims 1-10 (with Group II, claims 11-17 and Group III, claims 18-20 withdrawn) are acknowledged.  Accordingly, Claims 1-20 are pending in the application with Claims 11-20 withdrawn.  An action on the merits for Claims 1-10 are as follow.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “128” has been used to designate both Network interface and Scanner in Fig. 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 

Under [0023], line 2 contains the information “a base 102” and under [0024], line 2 contains the information “a non-symmetrical shape 102”. Numerical 102 been rejected because it been used to identify different items in the specification.
Under [0024], line 2 contains the information “a non-symmetrical shape 102”. It appears the shape of 102 is a symmetrical shape as shown under Fig. 2.
Under [0025], line 5 contains the information “scanner 128” and “a network interface 128”. Numerical 128 been rejected because it been used to identify different items in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “at least one of the base” in line 6, rendering the claim indefinite. It is unclear what the relation between this “at least one of the base” and a base mentioned in line 3 are? For examination purposes, examiner interprets “at least one of the base” as “anything”.
at least one side wall mentioned in line 2 are? For examination purposes, examiner interprets “at least one side wall” as “anything”.
Claim 1 recites the limitation “the first, second and third food preparation zones” in line 8. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 2 recites the limitation “a meal kit” in line 1, rendering the claim indefinite. It is unclear what the relation between this “a meal kit” and a meal kit mentioned in line 7 of Claim 1 are? Appropriate correction/clarification is required.
Claim 3 recites the limitation “the cooking area within the base has a non-symmetrical internal shape” in line 1, rendering the claim indefinite. It is unclear while turning to the specification and drawings for guidance, one finds, Fig. 2 shows the base 102 with an upper top part and a lower bottom part of respectively symmetrical to each other. For examination purposes, examiner interprets “the cooking area within the base has a non-symmetrical internal shape” as “the cooking area within the base has any shape”.
Claim 4 recites the limitation “a food preparation zone” in line 1, rendering the claim indefinite. It is unclear what the relation between this “a food preparation zone” and a plurality of food preparation zones mentioned in line 3 of Claim 1 are? Appropriate correction/clarification is required.
Claim 5 recites the limitation “a food preparation zone” in line 1, rendering the claim indefinite. It is unclear what the relation between this “a food preparation zone” a plurality of food preparation zones mentioned in line 3 of Claim 1 are? Appropriate correction/clarification is required.
Claim 6 recites the limitation “instructions” in line 2, rendering the claim indefinite. It is unclear what the relation between this “instructions” and a set of cooking instructions mentioned in line 10 of Claim 1 are? Appropriate correction/clarification is required.
Claim 7 recites the limitation “instructions” in line 2, rendering the claim indefinite. It is unclear what the relation between this “instructions” and a set of cooking instructions mentioned in line 10 of Claim 1 are? Appropriate correction/clarification is required.
Claim 7 recites the limitation “a user” in line 2, rendering the claim indefinite. It is unclear what the relation between this “a user” and a user mentioned in line 2 of Claim 6 are? Appropriate correction/clarification is required.
Claim 7 recites the limitation “a voice command” in line 2, rendering the claim indefinite. It is unclear what the relation between this “a voice command” and a voce command mentioned in line 2 of Claim 6 are? Appropriate correction/clarification is required.
Claim 9 recites the limitation “a meal kit” in line 2, rendering the claim indefinite. It is unclear what the relation between this “a meal kit” and a meal kit mentioned in line 7 of Claim 1 are? Appropriate correction/clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stanton et al. (US2009/0212044 A1).
Regarding Independent Claim 1, Stanton et al. disclose a cooking apparatus (a cooking apparatus, Figs 1-5 and 8, [0020 and 0033]) with network communication capability, comprising:
at least one side wall (see side wall in Figs 1-5 and 8-9);
a base (see base in Figs 1-5 and 8-9) physically connected to the at least one side wall, the base including a plurality of food preparation zones (cooking region 8a and 8b, Figs 3 and 5, [0021]; device 12…has a plurality of radially and peripherally disposed compartment, Fig 9, [0036]);
a network interface (network connected computing devices, [0022]);

a processor (instructions provided by the control means, [0014]) in communication with each of the first, second and third food preparation zones (with instructions provided with the pouches and/or the ingredient storage device 2 and/or the cooking appliance 1, [0024]) and wherein the processor is configured to independently control a temperature and time of food preparation in each of the food preparation zones (the cooking position of the ingredient locations such that the ingredient in a location is only heated when said location coincides with the cooking region, [0014]) in accordance with a set of cooking instructions retrieved via the network interface using the machine-readable identifier (network connected computing device…to provide instructions to the control circuitry, [0022]).
Regarding Claims 2-3, Stanton et al. disclose the invention as claimed and as discussed above, and further disclose:
Claim 2, wherein the base is configured to accept a meal kit (ingredient storage device 2, [0024]; ingredient storage device 12, [0039]) such that different food preparation zones align with different segments of the meal kit (the microwave window 8a corresponds to the area of one compartment when the ingredient storage device 2 is installed in the cooking appliance 1, the grilling region 8b corresponding to the area of a Claim 3, wherein the cooking area within the base has a nonsymmetrical internal shape ([0021], see Figs 1-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanton et al. (US 2009/0212044 A1) in view of Rabie et al. (US 2017/0016623 A1).  
Regarding Claims 4-7, Stanton et al. disclose the invention as claimed and as discussed above; except the limitations of Claims 4-7.
 Rabie et al. teach an automated cooking device (Abstract) Claim 4, wherein a food preparation zone (a refrigeration unit 219, [0024], Fig 2) is controllable to keep a food item disposed therein refrigerated for a predetermined period of time (to controllably operate… the refrigeration unit 219, [0036]; enables users to select…time durations, [0041]); Claim 5, wherein a food preparation zone is controllable to defrost a food item disposed therein (method 600 utilizes advanced dynamic temperature analyses that monitor the thermal response of the food product 110 based on the heating inputs specified by the cooking profile, [0063]); Claim 6, wherein the processor is configured to execute instructions from a user received via a voice command (control circuit 308…control of the cooking device 102, by a user…authentication information e.g., voice commands, [0040]); Claim 7, wherein the processor is configured to execute instructions from a user received via a voice command to alter a cooking time (control circuit 308…to control operation of the cooking device 102, [0040]; control circuit 308 enables users to select …time durations, [0041]) of the meal kit (“the meal kit” taught by Stanton et al. already).
 Stanton et al. with Rabie et al.’s further teaching of Claims 4-7 because Rabie et al. teach, in Para. [0005], of providing a characterized thermal properties of a cooking device for excellently control during the cooking processing.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanton et al. (US 2009/0212044 A1) in view of Oleynik (US 2015/0290795 A1).  
Regarding Claims 4-7, Stanton et al. disclose the invention as claimed and as discussed above; except the limitations of Claims 4-7.
	Oleynik teaches an automated cooking device (Abstract) Claim 8, comprising a spice distribution device (automated dosage system… storage container is assigned a code for the robotic kitchen to identify and retrieval, [0127]; Note: “spice” is not part of the cooking apparatus, therefore it’s an intended use) disposed therein; Claim 9, wherein the spice distribution device includes an element (a knife: breaking-an-egg-with-a-knife…one robotic hand…grasping-a-knife, [0142]) for puncturing a spice packet (provide pre-packaged (known) amounts or dedicated feeds of key materials for the cooking process, such as spices, [0192]; Note: “a spice packet” is not part of the cooking apparatus, therefore it’s an intended use) within a meal kit (a robot to prepare a food dish, Abstract); Claim 10, wherein the spice distribution device comprises a spice reservoir (dosage containers …where a particular size of food chemical compounds- spice that is released upon application, [0127]; Note: “spice” is not part of the cooking apparatus, therefore it’s an intended use) controllable in accordance with the cooking instructions (the process of changing the values of parameters based on inputs, [0148]).
 Stanton et al. with Oleynik’s further teaching of Claims 8-10 because Oleynik teach, in [0332], of providing a dosage control ensuring the proper amount of ingredient is dispensed at the right time during cooking process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761